Citation Nr: 1031171	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-29 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic 
gastroesophageal reflux disease.  

2.  Entitlement to service connection for a chronic kidney 
disorder to include renal calculus (kidney stones).  

3.  Entitlement to service connection for a chronic sinus 
disorder.  

4.  Entitlement to service connection for a chronic right elbow 
disorder to include degenerative joint disease and olecranon 
bursitis.

5.  Entitlement to service connection for chronic sleep apnea.  

6.  Entitlement to service connection for a chronic left ankle 
disorder to include sprain residuals.  




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1980 to March 2000.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) which, in 
pertinent part, denied service connection for a chronic kidney 
disorder to include renal calculus, a chronic sinus disorder, a 
chronic right elbow disorder to include degenerative joint 
disease and olecranon bursitis, and a chronic left ankle 
disorder.  In December 2006, the RO, in pertinent part, denied 
service connection for chronic gastroesophageal reflux disease 
(GERD) and chronic sleep apnea.  

The issues of service connection for a chronic kidney disorder, a 
chronic sinus disorder, a chronic right elbow disorder, chronic 
sleep apnea, and a chronic left ankle disorder are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  The Department of Veterans Affairs (VA) will notify the 
Veteran if further action is required on his part.  


FINDING OF FACT

Chronic GERD was initially manifested during active service.  


CONCLUSION OF LAW

Chronic GERD was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 


5103, 5103A, 5107, (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.303, 3.326(a) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for chronic 
GERD.  Such action represents a complete grant of the benefit 
sought on appeal.  Therefore, no discussion of VA's duty to 
notify and assist is necessary.  

Service connection may be granted for chronic disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  

The Veteran's service treatment records reflect that he was seen 
repeatedly for gastrointestinal complaints.  Clinical 
documentation dated in March 1998 notes that the Veteran 
complained of burning throat pain.  Impressions of questionable 
"acid / GERD" and gastroesophageal reflux were advanced.  A 
July 1998 upper gastrointestinal study revealed findings 
consistent with extensive GERD.  At his January 2000 physical 
examination for service separation, the Veteran complained of 
acid reflux.  An assessment of questionable GERD was advanced.  

A November 2004 VA treatment record states that the Veteran 
complained of burning abdominal pain.  An assessment of GERD was 
advanced.  VA clinical documentation dated in November 2009 
indicates that the Veteran was again diagnosed with chronic GERD.  

The Board has reviewed the probative evidence of record including 
the Veteran's written statements on appeal.  Chronic GERD was 
initially manifested during active service.  The Veteran was 
found to suffer from chronic GERD at both service separation and 
on repeated post-service VA evaluations.  In the absence of any 
evidence to the contrary, the Board concludes that service 
connection is warranted for chronic GERD.  


ORDER

Service connection for chronic GERD is granted.  


REMAND

The Veteran asserts that service connection is warranted for a 
chronic kidney disorder, a chronic sinus disorder, a chronic 
right elbow disorder, chronic sleep apnea, and a chronic left 
ankle disorder as the claimed disabilities were initially 
manifested during active service.  He states that he receives 
ongoing treatment for the claimed disorders.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

In reviewing the Veteran's service treatment records, the Board 
observes that the Veteran was seen for kidney, sinus, right 
elbow, and left ankle complaints.  A March 1994 treatment record 
states that the Veteran was diagnosed with sinusitis.  Treatment 
entries dated in February and March 1988 note that the Veteran 
complained of right elbow pain of six months' duration.  An 
impression was right triceps tendonitis was advanced.  A July 
1986 treatment record conveys that the Veteran was treated for a 
left ankle sprain.  The report of the Veteran's January 2000 
physical examination for service separation notes that the 
Veteran complained of sinus problems.  A March 2000 intravenous 
pyelogram (IVP) revealed calcifications in the lower right pelvis 
consistent with phleboliths.  Contemporaneous X-ray studies 
revealed possible kidney stones.  

The report of a June 2009 VA urological examination for 
compensation purposes notes the Veteran's prior history of 
possible kidney stones.  Contemporaneous abdominal X-ray studies 
revealed "pelvic calcifications presumably vascular in nature 
although distal uretherolithisasis cannot be entirely excluded."  
The Veteran was diagnosed with a "past history of renal 
calculus, no symptoms now."  The examiner commented further 
"KUB: no clear cut calculus."  

The report of a May 2006 VA examination for compensation purposes 
notes the Veteran's inservice history of sinus complaints.  While 
the Veteran was diagnosed with chronic rhinitis, the examiner did 
not expressly conclude whether or not the Veteran has a chronic 
sinus disorder.  

The report of a June 2006 VA orthopedic examination for 
compensation purposes notes the Veteran's inservice right elbow 
and left ankle complaints.  The examiner did not express an 
opinion as to whether the Veteran exhibited either a chronic 
right elbow disorder or a chronic left ankle disorder.  

The report of a May 2006 VA respiratory examination for 
compensation purposes notes that the Veteran's "diagnosis [was] 
deferred until get results of sleep study."  A May 2007 VA sleep 
study reflects that the Veteran was diagnosed with mild 
obstructive sleep apnea.  The Veteran has apparently not been 
afforded a subsequent VA examination for compensation purposes 
which addresses his chronic sleep apnea.  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board 
finds further VA evaluation would be helpful in resolving the 
issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all treatment of 
his claimed chronic kidney, sinus, right 
elbow, sleep apnea, and left ankle 
disabilities after November 2009, including 
the names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the record.  

2.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after November 2009, not already 
of record, be forwarded for incorporation 
into the record.  

3.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his claimed chronic kidney disorder.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic kidney 
disorder had its onset during active 
service; is etiologically related to the 
Veteran's inservice renal/kidney 
symptomatology; or otherwise originated 
during active service.  The examiner must 
provide a complete rationale for any 
opinion advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

4.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his claimed chronic sinus disorder.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  The examiner should 
specifically state whether the Veteran 
has a chronic sinus disorder.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic sinus 
disorder had its onset during active 
service; is etiologically related to the 
Veteran's inservice sinus complaints; or 
otherwise originated during active service.  
The examiner must provide a complete 
rationale for any opinion advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

5.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his claimed chronic right elbow 
disorder.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that an identified chronic right 
elbow disorder had its onset during active 
service; is etiologically related to the 
Veteran's inservice right upper extremity 
complaints; or otherwise originated during 
active service.  The examiner must provide 
a complete rationale for any opinion 
advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

6.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his sleep apnea.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's sleep apnea had 
its onset during active service or 
otherwise originated during active service.  
The examiner must provide a complete 
rationale for any opinion advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

7.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his claimed chronic left ankle disorder.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  The examiner should 
specifically state whether the Veteran 
has a chronic left ankle disorder.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic left 
ankle disorder had its onset during active 
service; is etiologically related to the 
Veteran's inservice left ankle sprain; or 
otherwise originated during active service.  
The examiner must provide a complete 
rationale for any opinion advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

8.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic kidney disorder to include renal 
calculus, a chronic sinus disorder, a 
chronic right elbow disorder to include 
degenerative joint disease and olecranon 
bursitis, chronic sleep apnea, and a 
chronic left ankle disorder to include 
sprain residuals with express consideration 
of the Federal Circuit's decision in 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  If the benefits sought on 
appeal remain denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_____________________________________________
J.T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


